DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 1-4-21 has been entered.  Claims 9, 12 and 19 have been amended.  Claims 412-415 have been added.  Claims 73 and 139 have been canceled.  Claims 1-2, 5, 9-20, 24-25, 27 and 412-415 are pending and under consideration.

Drawings
The drawings are objected to because the characters shown in Figures 2-4, 6, 8, 10-11, 13 and 22-38 are illegible because those characters are blurred.  It is unclear what is described in those Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 9-18 and 20 remain rejected and newly added claims 412-415 are rejected under 35 U.S.C. 103 as being unpatentable over Porteus et al., 2018 (US 20180119140 A1, effective filing date, 4-6-2015) in view of Meissner et al., 2016 (US 20160348073 A1, effective filing date, 3-27-15) and is repeated for the reasons set forth in the preceding Official Action mailed on 8-3-20.  Applicant's arguments filed 1-4-21 have been fully considered but they are not persuasive.
Applicant argues that the cited references, alone or in combination, fail to teach or suggest the claimed invention, specifically fails to teach a second plasmid encoding a TAT-tagged Cas9 protein.  Office action cited Meissner just for its disclosure of TAT domain fused Cas9 protein, and there is no disclosure of using a second plasmid to encode the TAT-tagged Cas9 protein.  Whatever sequence is between the homology arms on the first plasmid will be inserted into the target genome as shown in Figure 1, such as the Cas9 sequence can be included between the homology arms and inserted into the genome.  In contrast, by providing a second plasmid encoding the Cas9, the Cas9 levels remain independently controllable.  This provides greater control over the CRISPR/Cas9 system a significant advantage not taught or contemplated by the prior art references (Remarks, p. 12-14).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 8-3-20 and the following reasons.
Porteus teaches the method further comprises administering to the subject a recombinant donor repair template comprising two nucleotide sequences comprising two non-overlapping, homologous portions of the target gene, wherein the nucleotide sequences are located at the 5’ and 3’ ends of a nucleotide sequence corresponding to the target gene to undergo genome editing (e.g. [0101]).  A nucleotide sequence encoding the Cas nuclease is present in a recombinant expression vector, such as a viral vector.  Useful expression vectors are known in the art and available (e.g. [0120]).  Porteus teaches the Cas nuclease can be introduced into a cell as a recombinant expression vector comprising a nucleotide sequence encoding a Cas polypeptide (e.g. [0122]).  The modified sgRNA can be introduced into a cell with a recombinant expression vector comprising a nucleotide sequence encoding a Cas nuclease (e.g. [0125]).  Thus, it is 
Since Porteus teaches the CRISPR/Cas system of genome modification includes a Cas nuclease such as Cas9 nuclease or a variant or fragment thereof, a DNA-targeting RNA (e.g. modified sgRNA) and optionally, a donor repair template (e.g. [0108]), and SgRNAs can be delivered together with DNA plasmid encoding Cas9 protein into K562 cells to target IL2RG locus, it would be obvious for one of ordinary skill in the art to prepare a first plasmid encoding first and second gRNAs, an effector cassette encoding an engineered polypeptide, and a first and second flanking genomic sequence and a second plasmid encoding a Cas9 protein in order to optimize the efficiency of the CRISPR/Cas9 system for genome editing with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art to perform co-transfection of the first and second plasmids into the immune cells such that the expressed Cas9 protein and sgRNAs can form complex to optimize the efficiency of the genome editing in the immune cells with reasonable expectation of success.

Applicant argues that the cited references do not teach a first flanking genomic sequence and a second flanking genomic sequence flank a target genomic sequence in the immune cells.  The Office Action cited Porteus, which discloses homologous sequences are portions of the target gene itself.  Applicant’s claims are non-obvious over the cited references because there is no teaching of flanking sequences which flank the target genomic sequences (Office Action page 
Porteus teaches in the CRISPR/Cas system, the donor repair template can include a nucleotide sequence encoding a reporter polypeptide and homology arms that are homologous to the target DNA and flank the site of gene modification (e.g. [0108]).  The donor repair template comprises two homology arms that are homologous to portions of a target DNA sequence (e.g. target gene or locus) at either side of a Cas nuclease cleavage site (e.g. [0145]).  Porteus clearly teaches the homology arms are homologous to the target DNA and flank the site of gene modification, and the target DNA sequence could be the target locus, which is not the same as target gene.  The target DNA is the target genomic sequence and it is not necessary the target gene sequence.  It could be the target DNA sequence that is outside the target gene sequence.  Thus, Porteus does teach a first flanking genomic sequence and a second flanking genomic sequence flank a target genomic sequence in the immune cells.  

Claims 1 and 24-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Porteus et al., 2018 (US 20180119140 A1, effective filing date, 4-6-2015) in view of Meissner et al., 2016 (US 20160348073 A1, effective filing date, 3-27-15) as applied to claims 1-2, 5, 9-18 and 20, and newly added claims 412-415 above, and further in view of Zhu et al., 2015 (Published on line Feb. 27, 2015) (Retrovirology, Vol. 12, p. 1-7) and is repeated for the reasons set forth in the preceding Official Action mailed on 8-3-20.  Applicant's arguments filed 1-4-21 have been fully considered but they are not persuasive.
Applicant has the same arguments as set forth above under 35 U.S.C. 103 rejection of claims 1-2, 5, 9-18 and 20 (Remarks, p. 12-14).  This is not found persuasive because of the .

Claims 1 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Porteus et al., 2018 (US 20180119140 A1, effective filing date, 4-6-2015) in view of Meissner et al., 2016 (US 20160348073 A1, effective filing date, 3-27-15) as applied to claims 1-2, 5, 9-18 and 20, and newly added claims 412-415 above, and further in view of Striepen et al., 2016 (US 2016016224 A1, effective filing date, 8-2-13) and is repeated for the reasons set forth in the preceding Official Action mailed on 8-3-20.  Applicant's arguments filed 1-4-21 have been fully considered but they are not persuasive.
Applicant has the same arguments as set forth above under 35 U.S.C. 103 rejection of claims 1-2, 5, 9-18 and 20 (Remarks, p. 12-14).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 8-3-20 and the reasons set forth above.

Conclusion
Claims 1-2, 5, 9-18, 20, 24-25, 27 and 412-415 are rejected.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632